 


110 HR 550 IH: Securing America’s Energy Independence Act of 2007
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 550 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mr. McNulty (for himself and Mr. Camp of Michigan) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the investment tax credit with respect to solar energy property and qualified fuel cell property, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securing America’s Energy Independence Act of 2007. 
2.Extension and modification of investment tax credit with respect to solar energy property and qualified fuel cell property 
(a)Solar energy propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) of the Internal Revenue Code of 1986 are each amended by striking 2008 and inserting 2017. 
(b)Eligible fuel cell propertyParagraph (1)(E) of section 48(c) of the Internal Revenue Code of 1986 is amended by striking 2007 and inserting 2016. 
(c)Energy property to include excess energy storage deviceClause (i) of section 48(a)(3)(A) of such Code is amended to read as follows: 
 
(i)equipment which uses solar energy to generate electricity, to heat or cool (or provide hot water for use in) a structure, or to provide solar process heat, or advanced energy storage systems installed as an integrated component of the foregoing, excepting property used to generate energy for purposes of heating a swimming pool, . 
(d)Solar lighting equipment to include solar hybrid lighting systemsClause (ii) of section 48(a)(3)(A) of such Code is amended to read as follows:  
 
(ii)equipment which uses solar energy to illuminate the inside of a structure using fiber-optic distributed sunlight,. 
(e)Modifications 
(1)Solar photovoltaic energy property credit determined solely by kilowatt capacity 
(A)In generalSubsection (a) of section 48 of such Code is amended by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following new paragraph:  
 
(4)Special rule for energy credit for solar photovoltaic energy property 
(A)In generalFor purposes of section 46, the energy credit for any taxable year for solar photovoltaic energy property described in paragraph (3)(A)(i) which is used to generate electricity and which is placed in service during the taxable year is $1,500 with respect to each half kilowatt of capacity of such property. Paragraph (2)(A)(ii) shall not apply to property to which the preceding sentence applies. 
(B)Application of special rules for rehabilitated or subsidized propertyRules similar to the rules of paragraphs (2)(B) and (5) shall apply to property to which this paragraph applies.. 
(B)Conforming amendmentSubclause (II) of section 48(a)(2)(A)(i) of such Code is amended by striking described in paragraph (3)(A)(i) and inserting which is described in paragraph (3)(A)(i) and to which paragraph (4) does not apply. 
(f)Credits allowed against the alternative minimum taxSection 38(c)(4)(B) of the Internal Revenue Code of 1986 (defining specified credits) is amended by striking the period at the end of clause (ii)(II) and inserting , and, and by adding at the end the following new clause: 
 
(iii)the portion of the investment credit under section 46(2) as determined under clauses (i) and (ii) of section 48(a)(2)(A).. 
(g)Effective dates 
(1)Except as provided in paragraph (2), the amendments made by this section shall take effect on January 1, 2007. 
(2)The amendments made by subsection (c) shall apply to property placed in service after December 31, 2006. 
3.Extension and modification of credit for residential energy efficient property 
(a)ExtensionSubsection (g) of section 25D of the Internal Revenue Code of 1986 (relating to termination) is amended by striking 2008 and inserting 2016. 
(b)Solar electric propertyParagraph (1) of section 25D(a) of such Code (relating to allowance of credit) is amended by striking 30 percent of. 
(c)Modification of maximum creditParagraph (1) of section 25D(b) of the Internal Revenue Code of 1986 (relating to limitations) is amended to read as follows: 
 
(1)Maximum creditThe credit allowed under subsection (a) for any taxable year shall not exceed— 
(A)$1,500 with respect to each half kilowatt of installed capacity of qualified solar electric property for which qualified solar electric property expenditures are made, 
(B)$2,000 with respect to any qualified solar water heating property expenditures, and 
(C)$500 with respect to each half kilowatt of capacity of qualified fuel cell property (as defined in section 48(c)(1)) for which qualified fuel cell property expenditures are made.. 
(d)Definition of qualified solar water heating property expenditureParagraph (1) of section 25D(d) of such Code is amended by striking to heat water for use in and inserting to heat or cool (or provide hot water for use in). 
(e)Definition of qualified photovoltaic property expenditureParagraph (2) of section 25D(d) of such Code is amended by inserting , including advanced energy storage systems installed as an integrated component of the foregoing after taxpayer.  
(f)Credit allowed against alternative minimum tax 
(1)In generalSection 25D(b) of the Internal Revenue Code of 1986 (as amended by subsection (b)) is amended by adding at the end the following new paragraph: 
 
(3)Credit allowed against alternative minimum taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under subpart A of part IV of subchapter A (other than this section) and section 27 for the taxable year.. 
(2)Conforming amendments 
(A)Subsection (c) of section 25D of such Code is amended to read as follows: 
 
(c)Carryforward of unused creditIf the credit allowable under subsection (a) for any taxable year exceeds the limitation imposed by subsection (b)(3) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such succeeding taxable year.. 
(B)Section 23(b)(4)(B) of such Code is amended by inserting and section 25D after this section. 
(C)Section 24(b)(3)(B) of such Code is amended by striking sections 23 and 25B and inserting sections 23, 25B, and 25D. 
(D)Section 26(a)(1) of such Code is amended by striking and 25B and inserting 25B, and 25D. 
(g)Effective dateThe amendments made by this section shall apply to expenditures made in taxable years beginning after December 31, 2006. 
4.3-year accelerated depreciation period for solar energy property and fuel cell property 
(a)In generalSubparagraph (A) of section 168(e)(3) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting a comma, and by inserting after clause (iii) the following new clause: 
 
(iv)any property which is described in clause (i) or (ii) of section 48(a)(3)(A) (or would be so described if the last sentence of such section did not apply to such clause), and
(v)any property which is described in clause (iv) of section 48(a)(3)(A).. 
(b)Conforming amendmentSection 168(e)(3)(B)(vi)(I) of such Code is amended to read as follows: 
 
(I)would be described in subparagraph (A) of section 48(a)(3) if wind energy were substituted for solar energy in clause (i) thereof and the last sentence of such section did not apply to such subparagraph,. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2006. 
 
